Title: From Alexander Hamilton to Ebenezer Stevens, 10 April 1800
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York April 10th. 1800—
          
          I request you will pay out of this any public monies which may be in yr. hands the amount of the enclosed bill for One hundred and fifty dollars, the bill relates to the device mentioned in the account annexed. These documents must be sent to the assistant Quarter master Genl. at Philadelphia who will decide whether the balance or any part of it is to be paid
          With—
          Eben. Stevens Esqr.
        